     Case 2:20-cv-01196-JAK-GJS Document 27 Filed 10/26/20 Page 1 of 1 Page ID #:394



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10    IRENA SCHAR, an individual;                  )   Case No.: 2:20-cv-01196-JAK-GJS
11                                                 )
                   PLAINTIFF,                      )   ORDER RE STIPULATION FOR
12          vs.                                    )   DISMISSAL WITH PREJUDICE PER
                                                   )   F.R.C.P. 41(a)(1)(ii) (DKT. 26)
13
      BMW NORTH AMERICA, INC., a                   )
14    Corporation; and DOES 1-50, inclusive,       )
15                                                 )
                   DEFENDANTS.                     )
16                                                 )
17                                                 )
                                                   )
18
19          Based on a review of the parties’ Stipulation for Dismissal with Prejudice Per
20    F..R.C.P. 41(a)(1)(ii) (the “Stipulation” (Dkt. 26)), there is good cause for the requested
21    relief. Therefore, the relief requested in the Stipulation is GRANTED, and the claims and
22    causes of action asserted herein by Plaintiff Irena Schar against Defendant BMW North

23    America, LLC are in all respects dismissed with prejudice to the refiling of the same,

24    with court costs to be paid by the party incurring same.

25
26          IT IS SO ORDERED.

27
      DATED: October 26, 2020
28                                               John A. Kronstadt
                                                 United States District Judge
